Name: 86/249/EEC: Commission Decision of 5 May 1986 on improving the efficiency of agricultural structures in France pursuant to Council Regulation (EEC) No 797/85 (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural structures and production;  agricultural policy;  Europe
 Date Published: 1986-06-21

 Avis juridique important|31986D024986/249/EEC: Commission Decision of 5 May 1986 on improving the efficiency of agricultural structures in France pursuant to Council Regulation (EEC) No 797/85 (Only the French text is authentic) Official Journal L 165 , 21/06/1986 P. 0035 - 0035*****COMMISSION DECISION of 5 May 1986 on improving the efficiency of agricultural structures in France pursuant to Council Regulation (EEC) No 797/85 (Only the French text is authentic) (86/249/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (1), and in particular Article 25 thereof, Whereas the French Government notified, pursuant to Article 24 (4) of Regulation (EEC) No 797/85: - Circular No 5026 of 26 July 1985 on compensatory allowances for the winter 1984-1985 and - Ministerial Order of 27 August 1985 concerning the classification of communes and parts of communes as dry areas; Whereas under Article 25 (1) of Regulation (EEC) No 797/85 the Commission has to decide whether, having regard to the provisions notified, the existing provisions in France for the implementation of Regulation (EEC) No 797/85 continue to satisfy the conditions for financial contribution by the Community to common measures within the meaning of Article 1 of Regulation (EEC) No 797/85; Whereas the abovementioned provisions satisfy the conditions and objectives of Regulation (EEC) No 797/85; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The provisions existing in France for the implementation of Regulation (EEC) No 797/85 continue, having regard to Circular No 5026 of 26 July 1985 on compensatory allowances for the winter 1984-1985 and the Ministerial Order of 27 August 1985 concerning the classification of communes and parts of communes as dry areas, to satisfy the conditions for financial contribution by the Community to common measures within the meaning of Article 1 of the said Regulation. Article 2 This Decision is addressed to the French Republic. Done at Brussels, 5 May 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 93, 30. 3. 1985, p. 1.